Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 1 of 20 PageID 13




                       Exhibit A
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 2 of 20 PageID 14
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 3 of 20 PageID 15
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 4 of 20 PageID 16
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 5 of 20 PageID 17
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 6 of 20 PageID 18
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 7 of 20 PageID 19
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 8 of 20 PageID 20
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 9 of 20 PageID 21
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 10 of 20 PageID 22
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 11 of 20 PageID 23
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 12 of 20 PageID 24
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 13 of 20 PageID 25
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 14 of 20 PageID 26
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 15 of 20 PageID 27
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 16 of 20 PageID 28
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 17 of 20 PageID 29
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 18 of 20 PageID 30
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 19 of 20 PageID 31
Case 5:20-cv-00292-JSM-PRL Document 1-1 Filed 06/29/20 Page 20 of 20 PageID 32
